              Case 3:18-cv-04715-TSH Document 35 Filed 05/09/19 Page 1 of 6



 1
   Casey Roberts (SBN 253474)                            DAVID L. ANDERSON (CABN 149604)
 2 SIERRA CLUB ENVIRONMENTAL LAW                         United States Attorney
     PROGRAM                                             SARA WINSLOW (DCBN 457643)
 3 1536 Wynkoop Street, Suite 200                        Chief, Civil Division
   Denver, CO 80202                                      ROBIN M. WALL (CABN 235690)
 4 Telephone: (303) 454-3355                             Assistant United States Attorney
   Fax: (303) 572-0032
 5 casey.roberts@sierraclub.org                                   450 Golden Gate Avenue, Box 36055
                                                                  San Francisco, California 94102-3495
 6 Nathan Matthews (SBN 264248)                                   Telephone: (415) 436-7071
   SIERRA CLUB ENVIRONMENTAL LAW                                  Fax: (415) 436-6748
 7   PROGRAM                                                      robin.wall@usdoj.gov
   2101 Webster Street, Suite 1300
 8                                                       Attorneys for Defendant
   Oakland, CA 94612
 9 Telephone: (415) 977-5695
   Fax: (510) 208-3140
10 nathan.matthews@sierraclub.org
   Counsel for Plaintiff Sierra Club
11
   Benjamin Michael Levitan (pro hac vice)
12 ENVIRONMENTAL DEFENSE FUND
   1875 Connecticut Avenue, N.W. Suite 600
13 Washington, DC 20009
   Telephone: (202) 572-3318
14 Fax: (202) 234-6049
   blevitan@edf.org
15 Counsel for Plaintiff Environmental Defense
     Fund
16

17
                                UNITED STATES DISTRICT COURT
18
                              NORTHERN DISTRICT OF CALIFORNIA
19
                                    SAN FRANCISCO DIVISION
20

21   SIERRA CLUB and ENVIRONMENTAL               )   CASE NO. 18-cv-04715-TSH
     DEFENSE FUND,                               )
22                                               )   JOINT CASE MANAGEMENT STATEMENT
            Plaintiffs,                          )
23                                               )   Date:          May 16, 2019
       v.                                        )   Time:          10:00 a.m.
24                                               )   Courtroom:     A, 15th Floor
     UNITED STATES DEPARTMENT OF                 )   Address:       U.S. District Courthouse
25   ENERGY,                                     )                  450 Golden Gate Avenue
                                                 )                  San Francisco, California
26          Defendant.                           )
                                                 )   Hon. Thomas S. Hixson
27                                               )
28

     JOINT CASE MANAGEMENT STATEMENT
     18-CV-04715 TSH
              Case 3:18-cv-04715-TSH Document 35 Filed 05/09/19 Page 2 of 6



 1                                JOINT CASE MANAGEMENT STATEMENT

 2          Pursuant to the February 19, 2019, Order continuing the case management conference (ECF 31)

 3 and the November 1, 2018, Standing Order for All Judges of the Northern District of California, the

 4 parties submit this joint case management statement in advance of the upcoming May 16, 2019, case

 5 management conference.

 6 1.       Jurisdiction and Service.

 7          Plaintiffs Sierra Club and Environmental Defense Fund (“Plaintiffs”) assert jurisdiction in this

 8 Freedom of Information Act action pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

 9 Defendant U.S. Department of Energy (“Defendant”) has been served.

10 2.       Statement of Facts.

11          Plaintiffs allege that Defendant has failed to comply with the Freedom of Information Act,

12 5 U.S.C. § 552 (“FOIA”), by failing to produce agency records responsive to the following four (4)

13 FOIA requests submitted to the Defendant by the Plaintiffs: March 30, 2018, FOIA Request (HQ-2018-

14 00883-F) (“883-F Request”); April 4, 2018, FOIA Request (HQ-2018-00900-F) (“900-F Request”);

15 April 4, 2018, FOIA Request (HQ-2018-00901-F) (“901-F Request”); and April 20, 2018 FOIA Request

16 (HQ-2018-00985-F) (“985-F Request”). The requests relate generally to Defendant’s potential uses of

17 emergency statutory authority relating to the electric system. Plaintiffs submitted the four FOIA

18 requests on the above-listed dates. As of August 6, 2018, when Plaintiffs filed their complaint,

19 Defendant had made only one interim response to one of the FOIA requests.

20          As of the time of this filing, Defendant has completed its response to the 985-F and 901-F

21 Requests. Defendant has made partial productions in response to the 883-F and 900-F Requests, but has

22 not yet completed those productions.

23          Defendant states that it continues to work to complete its response to Plaintiffs’ two outstanding

24 FOIA requests. As of the date of this filing, Defendant has identified 1,147 pages remaining for review

25 and potential production in response to the 883-F Request; and 1,405 pages remaining for review and

26 potential production in response to the 900-F Request. These page counts may include pages that

27 Defendant ultimately determines are not responsive or are duplicates of pages already produced.

28          Defendant initially expected to complete its responses to the 883-F Request and 901-F Request

     JOINT CASE MANAGEMENT STATEMENT
     18-CV-04715 TSH
              Case 3:18-cv-04715-TSH Document 35 Filed 05/09/19 Page 3 of 6



 1 on or before November 19, 2018, and to the 900-F Request on or before December 21, 2018. On

 2 December 19, 2018, Defendant informed Plaintiffs that it expected to complete its response to the 900-F

 3 and 901-F Requests on or before April 30, 2019, and to the 883-F Request on or before May 31, 2019.

 4 By stipulation dated February 25, 2019, the parties agreed to a “binding and enforceable” production

 5 deadline for all the remaining FOIA requests of April 30, 2019. ECF 32. On April 18, 2019, Defendant

 6 informed Plaintiffs that it would complete its production (1) in response to the 901-F Request by April

 7 30, 2019; (2) in response to the 900-F Request by May 31, 2019; and (3) in response to the 883-F

 8 Request by June 17, 2019.

 9          The parties met and conferred by email and telephone regarding Defendant’s failure to meet the

10 stipulated April 30, 2019, production deadline; and on May 1, 2019, Plaintiffs filed a motion to compel

11 production. ECF 33. The Court denied that motion on May 2, 2019, and ordered the parties to meet and

12 confer on May 9, 2019, at 11 a.m. The parties met in person in Courtroom A pursuant to the Court’s

13 order. Counsel for all parties discussed a potential compromise, but Defendant did not make available

14 anyone with authority to accept it, and the meeting did not yield an agreement. The parties continue to

15 discuss a potential resolution.

16          Otherwise, Defendant denies Plaintiffs’ allegations.

17 3.       Legal Issues.

18          Plaintiffs’ Complaint for Declaratory and Injunctive Relief raises a number of issues, including:

19          (1) whether Defendant violated FOIA, 5 U.S.C. § 552, by failing to produce records in response

20 to Plaintiffs’ four FOIA requests; and

21          (2) whether Plaintiffs are entitled to declaratory and injunctive relief.

22 4.       Motions.

23          The parties anticipate that any issues that cannot be resolved between the parties will be

24 submitted to the Court via joint letter brief or cross-motions for summary judgment. Such issues may

25 include whether Defendant has conducted an adequate search for responsive records; the propriety of

26 any claims by Defendant that any records, or portions thereof, are exempt from disclosure; and the

27 timeliness of Defendant’s productions. Plaintiffs anticipate filing a joint letter brief or motion for

28 summary judgment shortly seeking a Court-ordered schedule for production of the remaining

     JOINT CASE MANAGEMENT STATEMENT
     18-CV-04715 TSH
              Case 3:18-cv-04715-TSH Document 35 Filed 05/09/19 Page 4 of 6



 1 documents.

 2 5.       Amendment of Pleadings.

 3          At this time, the parties do not anticipate amending the pleadings.

 4 6.       Evidence Preservation.

 5          The parties certify that they have reviewed the Guidelines Relating to the Discovery of

 6 Electronically Stored Information (“ESI Guidelines”). The parties acknowledge their duty to preserve

 7 relevant materials in accordance with applicable rules and case law.

 8 7.       Disclosures.

 9          At this time the parties do not anticipate the need for discovery in this FOIA action and

10 respectfully request that the Court excuse the parties from the exchange of initial disclosures pursuant to

11 Federal Rule of Civil Procedure 26.

12 8.       Discovery.

13          The parties do not anticipate the need for discovery in this FOIA action at this time. The parties

14 note that discovery is generally limited in FOIA actions. See Lane v. Dep’t of Interior, 523 F.3d 1128,

15 1134 (9th Cir. 2008) (noting that discovery is limited in FOIA cases “because the underlying case

16 revolves around the propriety of revealing certain documents”). The parties maintain that Plaintiffs’

17 motion to compel production, ECF 33, pertained to a substantive issue in this case, rather than a

18 discovery dispute, and is not inconsistent with this paragraph.

19 9.       Class Actions.

20          Not applicable.

21 10.      Related Cases.

22          None.

23 11.      Relief.

24          Plaintiffs seek declaratory and injunctive relief with respect to the search, release, and disclosure

25 of requested agency records, as well as attorneys’ fees and costs.

26          Defendant states that Plaintiffs are not entitled to any relief.

27 12.      Settlement and ADR.

28          The parties met and conferred regarding defendant’s failure to meet the stipulated April 30,

     JOINT CASE MANAGEMENT STATEMENT
     18-CV-04715 TSH
              Case 3:18-cv-04715-TSH Document 35 Filed 05/09/19 Page 5 of 6



 1 2019, production deadline; and on May 1, 2019, Plaintiffs filed a motion to compel production. ECF 33.

 2 The Court denied that motion on May 2, 2019, and ordered the parties to meet and confer on May 9,

 3 2019, at 11 a.m. The parties met in person in Courtroom A pursuant to the Court’s order, but their

 4 efforts have yet to yield an agreement. The parties are continuing to discuss the production issue, and if

 5 they cannot reach agreement, they plan on submitting the issue to the Court by joint letter brief or

 6 motion for summary judgment.

 7 13.      Consent to Magistrate Judge for all Purposes.

 8          The parties have consented to United States Magistrate Judge jurisdiction in this case.

 9 14.      Other References.

10          This case is not suitable for reference to binding arbitration, a special master, or the Judicial

11 Panel on Multidistrict litigation.

12 15.      Narrowing of Issues.

13          The parties are working to resolve their disputes and narrow the issues (if any) to be presented to

14 the Court for its resolution by joint letter brief or cross-motions for summary judgment.

15 16.      Expedited Trial Procedure.

16          The parties do not believe that this case is appropriate for an expedited trial.

17 17.      Scheduling.

18          As noted above, Plaintiffs intend to file a joint letter brief or motion for summary judgment to

19 seek a binding production schedule by May 17, 2019, barring any material change in these proceedings.

20 Regarding any other remaining issues, such as the adequacy of Defendant’s production, the parties will

21 propose, at an appropriate time, an agreed schedule for cross-motions for summary judgment to resolve

22 any such remaining disputed issues that the parties cannot resolve themselves.

23 18.      Trial.

24          At this time, the parties expect that any disputed issues will be resolved on joint letter brief or

25 cross-motions for summary judgment and do not anticipate the need for trial in this FOIA action.

26 19.      Disclosure of Non-party Interested Entities or Persons.

27          Plaintiffs have each filed a Certificate of Interested Entities or Persons certifying that there are

28 no interests that must be disclosed pursuant to Civil Local Rule 3-15.

     JOINT CASE MANAGEMENT STATEMENT
     18-CV-04715 TSH
              Case 3:18-cv-04715-TSH Document 35 Filed 05/09/19 Page 6 of 6



 1          This requirement does not apply to the Defendant.

 2 20.      Professional Conduct.

 3          All attorneys of record for the Plaintiffs and Defendant have reviewed the Guidelines for

 4 Professional Conduct for the Northern District of California.

 5
     Dated: May 9, 2019                                  DAVID L. ANDERSON
 6                                                       United States Attorney
 7
                                                         /s/ Robin M. Wall
 8                                                       ROBIN M. WALL
                                                         Assistant United States Attorney
 9                                                       Attorneys for Defendant
10                                                       SIERRA CLUB
11
                                                         /s/ Casey Roberts
12                                                       CASEY ROBERTS
                                                         NATHAN MATTHEWS
13                                                       Attorneys for Plaintiff Sierra Club
14                                                       ENVIRONMENTAL DEFENSE FUND
15
                                                         /s/ Benjamin Michael Levitan
16                                                       BENJAMIN MICHAEL LEVITAN
                                                         Attorney for Plaintiff Environmental Defense Fund
17
                                                CERTIFICATION
18
            Pursuant to Civil Local Rule 5-1(i)(3), the undersigned hereby attests that Casey Roberts and
19
     Benjamin Michael Levitan have concurred in the filing of this document.
20
     Dated: May 9, 2019                                  DAVID L. ANDERSON
21                                                       United States Attorney
22
                                                         /s/ Robin M. Wall
23                                                       ROBIN M. WALL
                                                         Assistant United States Attorney
24                                                       Attorneys for Defendant
25

26

27

28

     JOINT CASE MANAGEMENT STATEMENT
     18-CV-04715 TSH
